Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 16/929,599 filed 7/015/20.  Claims 1-18 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement (IDS) submitted on 10/08/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The drawings filed 7/15/20 are approved.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, “the long axis” lacks antecedent basis.
In claim 12, “members” should be  - - member - -.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US D770,642 S to Johnson.
Johnson provides a device having a rectangular base support structure [top view Fig. 3] having a top and bottom surface with sidewalls therebetween including two short side walls [Figs. 7 and 8] and two long side walls [Figs.5 and 6].  The base support includes a long axis and a short axis when viewed from above. The base support structure having a first end capable of being positioned within a cabinet and second end  capable of being positioned outside of a cabinet.  A leg assembly including a first lateral support leg midway between the first and second end and a second lateral leg adjacent the second end.  Figure 10 illustrates the device rotated such that the second lateral leg forms base and the first lateral leg forms a step which also inherently may be sat upon and used as a seat.
When reading the preamble in the context of the entire claim, the recitation “creeper” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claim 8, the figures clearly show two additional walls extending between the lateral legs each of which may be considered a support beam aligned with a long axis.
With respect to claim 11, the feet at the first end are considered handle members as they may be grasped.

    PNG
    media_image1.png
    463
    662
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    482
    1052
    media_image2.png
    Greyscale



Claims  1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3,384,776 to Becker.
Becker provides a device having a rectangular base support structure 15 having a top and bottom surface with sidewalls therebetween including two short side walls [DIM 2] and two long side walls [DIM 1].  The base support includes a long axis and a short axis when viewed from above. The base support structure having a first end capable of being positioned within a cabinet and second end  capable of being positioned outside of a cabinet.  Figure 9 provides a leg assembly including a first lateral support leg 10 and a second lateral leg 11.  The device may be oriented such that the body support upper surface 61 is horizontal or rotated such that the second lateral leg forms base and the first lateral leg forms a seat 60.
With respect to claim 4, wall 12 can be considered the first lateral leg dividing the base into two sections.
When reading the preamble in the context of the entire claim, the recitation “creeper” is not limiting because the body of the claim describes a complete invention Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US D770,642 S to Johnson.
 	Johnson provides each of the elements of the claims as noted above except for the support beam(s) defining a U-shaped profile.
	Johnson does teach the lateral legs have a U-shaped profile as seen in Figures 7 and 8.
It would have been an obvious choice of design at the time of the invention to one having ordinary skill in the art that the support beam(s) could also have been .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US D770,642 S to Johnson in view of each of U.S. 2001/0024022 to Antirose and U.S. 10,271,655 to Gwen.
Johnson provides each of the elements of the claims as noted above except for providing a handle formed as an aperture along the base support structure.
It is well known design feature to provide a device with apertures to provide a handle for ease in carrying or transport.
Antirose and Gwen are two non-limiting examples illustrating teachings
 of this feature.
Gwen teaches slots 65/67 provides in the top of step to provide a handle.
Antirose teaches opening 20 in the top body structure providing a handle.
Many other references of record also teach providing handles in the form of an aperture or opening.
It would have been obvious to a person of ordinary skill in the art to try providing a handle as an aperture on the base support structure of Johnson, as a person with .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US D770,642 S to Johnson.
Johnson provides each of the elements of the claims as noted above except for providing a handle formed as an aperture along the base support structure.
Johnson provides each of the elements of the claims as noted above except for providing the base support structure with first and second strap apertures adjacent the first end.
It is well known design feature to provide a device with apertures to attach a strap for anyone of carrying, hanging or pulling the device.  See for example U.S. 2012/0024630 which provides base platform with apertures at a first end for a strap 16, U.S. 4,625,833 to Lewis which provides base platform with apertures 19 at first end for a rope/strap 18, U.S. Patent 3,436,119 to Lehmann has apertures at a first end of strap 34, U.S> Patent 3,058,542 to Rogalla provides a carrying strap 52 attached to openings 54.
It would have been obvious to a person of ordinary skill in the art to try providing first and second apertures on the first end of the base support structure of Johnson, as .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636